                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                         Case No. 17-cr-00609-VC-1
                 Plaintiff,
                                                    ORDER SEALING EVALUATOR'S
          v.                                        REPORT AND SETTING STATUS
                                                    CONFERENCE
  JOSE INEZ GARCIA-ZARATE,
                 Defendant.



       The Court received the evaluator’s report of Mr. Garcia-Zarate, dated February 5, 2020.

The Court orders that the report be filed under seal and the document be sent to counsel of record

for the government and defendant.

       A further status conference to discuss the next steps in the case is scheduled for

Wednesday, February 19, 2020, at 1:30 p.m.

       IT IS SO ORDERED.
Dated: February 6, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
